Mr. Justice McBride
delivered the opinion of the court.
The only question is whether the parties ever agreed upon the location of a water right which was to be reserved to the grantor. If that was never settled upon and agreed, there was no complete meeting of minds upon the conditions of the sale, and therefore no agreement which can be specifically enforced.
We have carefully considered the testimony, and conclude that the findings of the circuit court are in accordance therewith. The law applicable to the facts as we find them is too well settled to require discussion, and it is needless to enter into a detailed analysis of the testimony which would consume much space in the reports and be of no permanent value or interest to anybody.
The decree is affirmed. Affirmed.